Citation Nr: 0515361	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1963 to March 
1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2001.  

In an April 2001 decision, the Board denied the appellant's 
claim for recognition as the veteran's surviving spouse, and 
thereafter she appealed this decision to United States Court 
of Appeals of Veterans Claims (Court).  

In a March 2003 Order, the Court vacated the April 2001 Board 
decision and remanded the matter for further proceedings.  

In December 2003, the Board remanded this matter to the RO 
for further action consistent with the Court's March 2003 
Order.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

A North Carolina marriage certificate shows that the veteran 
and appellant were married in March 1969.  The Board observes 
that the appellant and the veteran were divorced per a 
Judgment from the General Court of Justice, District Court 
Division, of the state of North Carolina, dated in December 
1982.  

The divorce documents reflect that the appellant filed for 
divorce in October 1982 when she filed a complaint indicating 
that she was a resident of Cumberland County, State of North 
Carolina for more than six month prior to the commencement of 
this action and that the veteran was a resident of the State 
of New York.  

The appellant further asserted that she and the veteran were 
married in March 1969 and lived together as husband and wife 
until December 1980, when they separated.  She further 
asserted that, upon separation, it was her intention that she 
and the veteran would remain separated and not resume a 
marital relationship and that she and the veteran had in fact 
remained apart since that time.  

A Civil Summons was issued in October 1982.  The purported 
Return of Service is blank.  

In December 1982, the North Carolina court found that the 
divorce action was based on a year's continuous separation, 
that the appellant had been a resident of North Carolina for 
more than six months, that the veteran was duly and properly 
served, that the Court had jurisdiction over the parties and 
subject matter, that the veteran had not requested a jury 
trial, and that the appellant was entitled to an absolute 
divorce based on one year's continuous separation.  

In a July 1988 claim, the veteran identified himself as being 
divorced.  The veteran died in November 1989 when, according 
to his Death Certificate, he was noted to have been divorced.  

At the time of the veteran's death and for many years 
thereafter, the appellant did not assert that she and the 
veteran were married at the time of his death.  In fact, on 
her initial application for death benefits received in 
December 1989, the appellant indicated that she was divorced 
from the veteran.  During the course of that appeal, she held 
herself out as the custodian of the veteran's minor children 
and not as his surviving spouse.  

In November 1997, the appellant submitted a claim for 
dependency and indemnity compensation or death pension 
benefits as the "surviving spouse" of the veteran.  On this 
claim form, the appellant indicated that she and the veteran 
were divorced and that the separation was due to veteran's 
dangerous and unbearable behavior patterns after a tour of 
duty in the Republic of Vietnam.  

The veteran's final DD Form 214, indeed, reflects that the 
reason for separation from service was "alcohol or other 
drug abuse."  The Board notes that a September 1980 VA 
neuropsychiatric examination report reflects a diagnosis of 
habitual "excessive drinking by history, now in remission."  

The appellant and her attorney contended that, since the 
appellant did not want to divorce the veteran but was forced 
to do so due to the veteran's misconduct, she should be 
recognized as the surviving spouse of the veteran.  

In April 1998, the appellant also asserted that, since the 
veteran did not want a divorce and did not sign the divorce 
papers, she and the veteran were never legally divorced.  

The Board notes that, if the summons was returned to the 
court, it was not signed, and there appears to be no proof of 
actual service of process to the veteran.  

In a recent communication received at the Board, the 
appellant's attorney submitted a brief in support of the 
claim for VA benefits.  The attorney attached a copy of a 
judgment from the state court setting aside the divorce 
decree and declaring it null and void.  

Given the assertions of the attorney in this regard, this 
matter must be returned to the RO for appropriate 
consideration.  

Accordingly, the appeal is remanded for the following action:

The RO should undertake to review the 
appellant's application for VA death 
benefits in light of the additional 
evidence of record.  This should include 
consideration of the issue of whether the 
appellant may be considered to be the 
surviving spouse of the veteran.  Any 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
then the veteran and her attorney should 
be provided with a Supplement Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




